Grant, J.
1. I concur in the reversal of this case, and in the opinion of my Brother, the Chief Justice, except in so far as he holds that there was any evidence upon which to base a verdict against the defendant. The following facts are conclusively established by the evidence:
(1) It has been for some years the universal practice and policy of the defendant to employ only experienced miners as hitch cutters, because it is important that men so employed should be able to detei’mine for themselves the safety of the place.
*383(2) The deceased and Trevarrow, his companion, were ■competent and experienced miners.
(3) It was the duty of all hitch cutters to examine the surroundings before proceeding to work, and, if they saw any rock which in their judgment was dangerous, to remove it before proceeding to cut the hitches, and, if they were unable to do so, to procure assistance.
(4) The deceased and Trevarrow went to work after they had made an examination, and had determined for themselves that the situation was safe.
(5) The miners who were engaged in drilling had examined it before going to' work that morning, and tried to get the rock down with two iron bars, but could not move it. Four men, comprising the timber gang, were also there; and they used three iron bars in attempting to remove the rock, but could make no impression upon it.
(6) During the time that these examinations and attempts to take down the rock were being made, the deceased and Trevarrow were close by, looking on. It thus appears that eight experienced miners had examined the situation and pronounced it safe, and in that belief had gone to work.
(7) These men were all experienced and competent miners, and familiar with the character of the rock in the defendant’s mine. They were as competent to judge of the danger as was Captain Maslin, who was not present when the examination was made.
The situation, in brief, is this: These men were authorized and were expected to judge for themselves as to the safety of the place. They were competent to do so. They had been cautioned against working in dangerous places. They placed no reliance upon the judgment of any other employé, officer or man, but used their own judgment. They were at liberty to withdraw if they considered the place dangerous. I am not aware of any decision in this court or any other which holds the master liable under such a state of facts. It is repugnant to common justice. Captain Maslin had not instructed them to go to work in this place if they considered it dangerous. He had instructed the drillers the day before to drill in three holes to blast down this hanging rock. He had also instructed the hitch cutters and timbermen to perform *384the customary work in such places. The drillers were engaged in drilling these holes when the rock fell. The master in this case had furnished the proper tools and appliances, competent and experienced men, and had instructed them- to exercise their own judgment as to the safety of the place, and had authorized them, if in their judgment the place was unsafe, hot to go to work, but to take the necessary steps to render the place safe. In so doing the master had done all that the law or humanity requires. The rule as to the duty of the master to furnish a safe place has no application here. If Captain Maslin had been present, and instructed them to go to work not-. withstanding their apprehension of danger, and had assured them that the place was safe, a different question would be presented. If it be assumed that Captain Maslin the day before instructed the drillers “to put three holes in the ground and blast it down, as he did not consider it safe,” this could not be construed, by any possible rule of law, into an instruction and direction that any employé of defendant should go to work in the dangerous place. I deem it unnecessary to cite authorities in support of the proposition that plaintiff had made no case.
2. Assuming that there is a case for the jury, there is one error to which the Chief Justice has not referred, and that is the intemperate language used by the attorney for the plaintiff in his argument to the jury. He called Captain Maslin “a tyrant, for whom he had less respect than he would have for a barking whelp in the street; that Tom Maslin, with his little soul, thought more of the cost of sending those men to put timbers in there than he did of the human lives that were under his control; and that ten million souls of men like that could get inside a mustard seed and never lack for room.” This language was not rebuked by the court. But this is not all. After the first attack of the attorney upon Captain Maslin, the record shows the following:
11 Mr. Riley: Why do I say so? Because, sir, you, on your solemn oath, before your God, have told me, what ? *385That you dare not, in the presence of high Heaven, raise your hand and return a fair and impartial verdict in this case. Why ?
“Mr. Gray: I except to that, your honor.
“Mr. Riley: Why did you swear so? Because, forsooth, your sister-in-law, employed by this Tamarack Mining Company, if you did return a verdict as your heart and. your conscience should direct, would discharge her from their employ.
“The Court: Mr. Riley, that is not a proper remark to the jury. You have not exhausted your challenges to the jury. It was your duty to take him off.
“A Juror: Your honor, I would rather have Mr. Riley leave that out altogether.
“ The Court: It is not called for. It is unprofessional. That juror was accepted by you as satisfactory.
‘ ‘Mr. Gray: He was excused, and then Mr. Riley insisted upon his coming back into the box.
“Mr. Riley: All that is admitted, but the facts remain; but I shall not discuss them further.”
There is nothing in this record to justify the use of such language, and it was properly condemned by the trial judge as unprofessional. What effect it had upon the jury, we cannot tell; but something induced them to render an extravagant verdict for the plaintiff, of over $12,000, the interest of which would alone be more than the annual earnings of the deceased, assuming that he worked every working day in the year. His pay was $2 per day, and the interest on the amount of the verdict would exceed $2.50 per day, leaving the principal untouched. This would result in giving his family more pecuniary benefit than they could possibly receive if he were living. Such conduct in the trial of lawsuits has been so often condemned by the courts that it seems almost incredible that attorneys of reputable standing should still indulge in the practice.
Hooker, J., concurred with Grant, J.